DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on November 01, 2019.  Claims 1 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
substantially the same as a length of a shank of the externally threaded bolt.”
The term “substantially” is a relative term that is unclear what it encompasses and how much of the length of the internally threaded tube is required to be considered “substantially” the same as the length of a shank of the externally threaded bolt.
	Therefore, the language as set forth in claim 9 is unclear.

Claim 11 recites the limitation "the adjustment member" in claim 11, line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term "substantially" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 20 recites: “Mounting system according to claim 1, wherein the carrier coupling part includes a substantially V-shaped opening arranged to receive a corresponding guiding element of a coupling element of a corresponding luggage coupling part of a bicycle accessory.”
The term “substantially” is a relative term that is unclear what it encompasses and how much of the opening is required to be V-shaped in order to be considered having a “substantially” V-shaped opening to receive the corresponding guiding 
	Therefore, the language as set forth in claim 20 is unclear.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “at least one”, and the claim also recites “preferably two through-slits” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 10, 17 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 8,360,288 B2) to Shih.
Regarding claim 1, Shih discloses the clamping system (A) for clamping on the bicycle luggage carrier (51) and the carrier coupling part (2 & 20) mountable on the clamping system (A) and configured to cooperate with the corresponding luggage coupling part (i.e. Left & Right Rectangular Bracket Plates in Figure 14) of the bicycle accessory (6), wherein the clamping system (A) comprises at least two clamping sets (i.e. Left & Right (31) in Figure 4), each clamping set (i.e. Left & Right (31) in Figure 4) including two clamps (i.e. Front & Rear Clamps in Figure 4), wherein each clamp (i.e. Front & Rear Clamps in Figure 4) comprises: 
the clamping hook (311) and having the shoulder and the arm forming the receiver space (313) to receive the longitudinal rod (See Figure 4) of the bicycle luggage carrier (51);
the clamping block (4); and 
the clamping bolt (25) which is rotably arranged in the clamping hook (311) and which slidably connects the clamping block (4) with the clamping hook (311) (See Figure 4).








		
[AltContent: arrow][AltContent: textbox (Through-Slits (22))][AltContent: arrow][AltContent: textbox (Clamping Hook (311))][AltContent: arrow][AltContent: textbox (Clamping Hook (311))][AltContent: arrow][AltContent: textbox (1st Clamping Set (31))][AltContent: arrow][AltContent: textbox (2nd Clamping Set (31))][AltContent: textbox (Front & Rear Clamps)][AltContent: textbox (Front & Rear Clamps)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Receiver Space (313))][AltContent: textbox (Carrier Coupling Part (2 & 20))][AltContent: arrow][AltContent: textbox (Clamping Bolt (25))][AltContent: arrow][AltContent: textbox (Clamping Block (4))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bicycle Luggage Carrier (51))]		
    PNG
    media_image1.png
    475
    313
    media_image1.png
    Greyscale

	








[AltContent: textbox (Bicycle Accessory (6))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Luggage Coupling Part)][AltContent: arrow]	
    PNG
    media_image2.png
    422
    448
    media_image2.png
    Greyscale


Regarding claim 2, Shih discloses the shoulder of the clamping hook (311) includes the upper coupling part contact surface (i.e. Upper Planar Surface of (311) in Figure 4) and the lower rod contact surface (i.e. Lower Curved Surface of (311) in Figure 4), wherein the clamping bolt (25) extends between the upper coupling part contact surface (i.e. Upper Planar Surface of (311) in Figure 4) and the lower rod contact surface (i.e. Lower Curved Surface of (311) in Figure 4) (See Figure 4).



Regarding claim 17, Shih discloses the carrier coupling part (2 & 20) includes at least two pairs of through-slits (i.e. Left & Right (22) in Figure 4), wherein each pair of slits (22) is arranged to receive fastening elements (25) for fastening the carrier coupling part (2 & 20) to one of the at least two clamping sets (i.e. Left & Right (31) in Figure 4).

Regarding claim 21, Shih discloses the carrier coupling part (2 & 20) including the locking member (i.e. Left & Right Oval Apertures on (20) in Figure 4) for receiving the locking element (i.e. Locking Bolt Fastener in Figure 14) of the corresponding luggage coupling part (i.e. Left & Right Rectangular Bracket Plates in Figure 14) of the bicycle accessory (6) (See Figures 4 & 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih in view of (U.S. Patent Number 9,296,442) to van Balveren et al.
Regarding claim 3, Shih does not explicitly disclose the clamp further comprises the nut which engages the clamping bolt and is accommodated in the nut chamber of the clamping block.
van Balveren et al., teaches the clamp (11) further comprises the nut (7) which engages the clamping bolt (4) and is accommodated in the nut chamber (i.e. Interior Chamber Space of (12) in Figure 2) of the clamping block (12) (See Figures 1 & 2) for the purpose of providing reliable fastening and preventing excess movement.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clamp further comprising the nut which 

Regarding claim 4, Shih as modified by van Balveren et al., discloses the clamping block (12) is provided with the bore (73) having internal screw thread which engages the clamping bolt (4) (See Column 5, lines 21 – 26).

Regarding claim 12, Shih as modified by van Balveren et al., does not disclose the first and second clamping hooks (i.e. Left & Right (11) in Figure 2) each comprise the arm having the acute angle (i.e. via (21 & 31) in Figure 5) with the shoulder forming the receiving space to receive the longitudinal rod of the bicycle luggage carrier (2A & 2B) (See Figure 2).

Regarding claim 13, Shih as modified by van Balveren et al., does not disclose the angle between the shoulder and the arm of the first and second clamping hooks (i.e. Left & Right (11) in Figure 2) is comprised in the range of approximately 45-60 degrees, preferably in the range of approximately 50-60 degrees, more preferably around approximately 55 degrees.
   It would have been have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the angle between the shoulder and the arm of the first and second clamping hooks is comprised in the range of approximately 45-60 degrees, preferably in the range of approximately 50-60 degrees, more preferably around approximately 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7, 8, 9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih in view of (U.S. Patent Number 5,730,414) to Wenger et al.
Regarding claim 7, Shih discloses the clamping system (A) for clamping on the bicycle luggage carrier (51) and the carrier coupling part (2 & 20) mountable on the clamping system (A) and configured to cooperate with the corresponding luggage coupling part (i.e. Left & Right Rectangular Bracket Plates w/ Bolt in Figure 14) of the bicycle accessory (6), wherein the clamping system (A) comprises at least two clamping sets (i.e. Left & Right (31) in Figure 4), each clamping set (i.e. Left & Right (31) in Figure 4) including the first clamping hook (i.e. Front (311) in Figure 4) and the second clamping hook (i.e. Rear (311) in Figure 4) each arranged to clamp the longitudinal rod of the bicycle luggage carrier (51).
However, Shih does not disclose the clamping set further including the adjustment member extending between the first clamping hook and the second clamping hook such that the distance between the first and second clamping hook is adjustable, wherein the shoulder of each of the first clamping hook and of the second clamping hook includes the upper coupling part contact surface and the lower rod contact surface, wherein the shoulder of the first and second clamping hook is arranged 
Wenger et al., teaches the adjustment member (32, 33, 34 & 35) extending between the first clamping hook (16) and the second clamping hook (18) such that the distance between the first and second clamping hook (16 & 18) is adjustable (See Figures 6, 7 & 8), wherein the shoulder (i.e. Upper Vertical Edge Portion of (12 & 14) in Figure 6) of each of the first clamping hook and of the second clamping hook (16 & 18) includes the upper coupling part contact surface (i.e. Upper Planar Surface of (12) in Figures 6) and the lower rod contact surface (i.e. Lower Surface Portion of (12) in Figure 6), wherein the shoulder (i.e. Upper Vertical Edge Portion of (12 & 14) in Figure 6) of the first and second clamping hook (12 & 14) is arranged to receive the adjustment member (32, 33, 34 & 35) between the upper coupling part contact surface (i.e. Upper Planar Surface of (12) in Figures 6) and the lower rod contact surface (i.e. Lower Surface Portion of (12) in Figure 6) (See Figures 6, 7 & 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clamping set further including the adjustment member extending between the first clamping hook and the second clamping hook such that the distance between the first and second clamping hook is adjustable, wherein the shoulder of each of the first clamping hook and of the second clamping hook includes the upper coupling part contact surface and the lower rod contact surface, wherein the shoulder of the first and second clamping hook is arranged to receive the adjustment member between the upper coupling part contact surface and the lower rod contact 

Regarding claim 8, Shih as modified by Wenger et al., discloses the adjustment member (32, 33, 34 & 35) comprises the externally threaded bolt (32) and the internally threaded tube (34) arranged to receive the externally threaded bolt (32) (See Figure 6).

Regarding claim 9, Shih as modified by Wenger et al., discloses the length of the internally threaded tube (34) is substantially the same as the length of the shank of the externally threaded bolt (32).

Regarding claim 11, Shih as modified by Wenger et al., discloses the length of the adjustment member (32, 33, 34 & 35) allows adjustment of the distance between the first and second clamping hook (16 & 18).
However, Shih as modified by Wenger et al., does not explicitly disclose varying in the range of approximately 70 – 160 mm, preferably in the range of approximately 80 – 150 mm. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make varying in the range of approximately 70 – 160 mm, preferably in the range of approximately 80 – 150 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14, Shih as modified by Wenger et al., discloses the receiving spaces (28) of the first and second clamping hooks (16 & 18) of the clamping set facing in the same direction (See Figure 6) and / or facing in the opposite directions (See Figure 7).
However, Shih as modified by Wenger et al., does not explicitly disclose the first and second clamping hooks facing each other. 
Wanger et al., recites: “Although the invention has been escribed with reference to preferred and alternate embodiments.  Obviously, modifications and alterations will occur to others upon the reading and understanding of the specification.  It is intended to include all such modifications and alterations insofar as they come within the scope of the appended claims or the equivalents thereof.” (See Column 7, lines 33 – 39).
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was effectively filed to make the first and second clamping hooks face each other, since it has been held that that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih.
Regarding claim 15, Shih does not explicitly disclose the first and second clamping hooks are manufactured from the plastic material.
Shih recites: “While the invention has been described with reference to a preferred embodiment thereof, it is to be understood that modifications or variations 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second clamping hooks manufactured from the plastic material, since it has been held to be within the generally skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih in view of Patent Publication Number 2013 / 0233992 A1) to Darré et al.
Regarding claim 16, Shih does not explicitly disclose the first and second clamping hooks are manufactured by means of injection-molding.
Darré et al., teaches the clamping hook (124) is manufactured by means of injection-molding (See Paragraph 0030).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second clamping hooks manufactured by means of injection-molding as taught by Darré et al., with the mounting system of Shih in order to enhance the hook plane with a substantially smooth surface to provide for easy sliding of the hook member along the front surface.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih in view of (U.S. Patent Publication Number 2006 / 0138185 A1) to Lien et al.
	Regarding claim 19, Shih does not disclose the upper side of the carrier coupling part (2 & 20) includes the recess over the entire width of the carrier coupling part (2 & 20).
	Lien et al., teaches the upper side of the carrier coupling part (10) includes the recess (i.e. top planar indented recess surface areas of (10) in Figure 2) over the entire width of the carrier coupling part (10) (See Figures 1 & 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the upper side of the carrier coupling part including the recess over the entire width of the carrier coupling part as taught by Lien et al., with the mounting system of Shih in order to reduce the overall weight of the carrier coupling part.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih in view of (U.S. Patent Publication Number 2008 / 0073396 A1) to Chiang et al.
Regarding claim 18, Shih does not disclose where the lower clamping set engaging side of the carrier coupling part includes at least one transverse ridge arranged to define the position of one of the at least two clamping sets with respect to the carrier coupling part.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the lower clamping set engaging side of the carrier coupling part includes at least one transverse ridge arranged to define the position as taught by Chiang et al., with the mounting system of Shih in order to enhance positioning and alignment of the carrier coupling part.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,360,288) to Shih in view of (U.S. Patent Number 6,666,362 B1) to LeTrudet.
Regarding claim 20, Shih disclose the substantially V-shaped opening arranged to receive the corresponding guiding element of the coupling element of the corresponding luggage coupling part of the bicycle assembly.
LeTrudet teaches the carrier coupling part (12) includes the substantially L-shaped opening (18, 20, 22 & 24) (See Figures 6A & 6B) arranged to receive the corresponding guiding element of the coupling element (38, 40, 42 & 44) of the corresponding luggage coupling part (36) of the bicycle assembly (30) (See Figures 1, 2, 3, 4, 5, 6A & 6B) for the purpose of forming an increasingly narrow space whereby the pin becomes wedge within the opening.
It would have been an obvious matter of design choice to make the carrier coupling part to include substantially V-shaped openings, since such a modification 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the substantially L-shaped opening arranged to receive the corresponding guiding element of the coupling element of the corresponding luggage coupling part of the bicycle assembly as taught by LeTrudet with the mounting system of Shih in order to form an increasingly narrow space whereby the pin becomes wedge within the opening.

Allowable Subject Matter
Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734